I am of the opinion that the present guardian should be removed, not only because of the manner in which he secured his appointment, but also because he is not, under the facts shown, a proper person to have charge of the estate. I am further convinced, however, that Mrs. Nelson is utterly incapable of managing her estate, which is of considerable size and requires constant attention and supervision by some capable person. The guardianship proceeding should, therefore, not be terminated, thereby restoring full control to Mrs. Nelson, but, rather, should be continued for the purpose of selecting a guardian who is qualified to conserve and manage her estate properly, for, otherwise, it will either be frittered away entirely or else will be exposed to serious complications and loss. *Page 405